Citation Nr: 0121214	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
secondary basis.

2.  Entitlement to a compensable (increased) evaluation for 
service-connected impotency, on appeal from the initial 
evaluation.

3.  Entitlement to a 60 percent disability rating for 
sarcoidosis as of June 8, 1998. 

4.  Whether the February 1992 RO rating decision which denied 
service connection for a lung disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
November 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which assigned a 30 percent disability rating 
for sarcoidosis, after granting service connection for that 
disability.  The notice of disagreement was received in May 
1999.  By a rating action dated in October 1999, the 30 
percent disability rating assigned to sarcoidosis was 
increased to 60 percent, from May 1999.  The veteran 
continued his appeal to the limited argument that the 60 
percent rating should have been made effective to the date of 
his initial claim, which was June 8, 1998.  The statement of 
the case was issued in December 1999.  The veteran's 
substantive appeal was received in December 1999.  The Board 
recognizes that the RO treated the veteran's statement in May 
1999 as a claim for an increased evaluation.  However, the 
Board construes the statement received from the veteran in 
May 1999 as a notice of disagreement with the initial rating 
decision. 

This appeal also arises from a May 1999 rating action that 
assigned a noncompensable disability rating for impotence, 
after granting service connection for the same.  The notice 
of disagreement was received in May 1999.  The statement of 
the case was issued in June 1999.  The veteran's substantive 
appeal was received in December 1999.

The appeal further stems from a July 1999 rating decision 
that denied service connection for hypertension on a 
secondary basis, and that determined that there had been no 
clear and unmistakable error in a February 1992 rating action 
that denied service connection for a lung condition.  The 
notice of disagreement was received in November 1999.  As to 
the issue of service connection for hypertension on a 
secondary basis, the statement of the case was issued, and 
the veteran's substantive appeal was received, in December 
1999.  A statement of the case on the issue of whether the 
February 1992 rating decision which denied service connection 
for a lung disability was clearly and unmistakably erroneous 
was issued in December 2000.  The veteran's substantive 
appeal on this issue was received in January 2001. 

In view of the Board's finding that additional development is 
warranted, the issue of service connection for hypertension 
on a secondary basis will be discussed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service-connected impotency is not 
manifested by deformity of the penis, along with loss of 
erectile power.

3.  Since he filed his claim for compensation on June 8, 
1998, the evidence of record shows that there has been 
pulmonary involvement of the veteran's sarcoidosis requiring 
systemic high dose (therapeutic) corticosteroids for control.

4.  The RO denied service connection for a lung condition in 
a February 1992 rating decision and, although the RO notified 
him of that decision, the veteran did not file a notice of 
disagreement within one year of the determination.

5.  The February 1992 rating decision denying entitlement to 
service connection for a lung condition was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for impotency 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 4.7, 4.10 4.115b, Diagnostic 
Code 7522 (2000).

2.  The criteria for a 60 percent disability evaluation for 
sarcoidosis as of June 8, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.10 4.97, Diagnostic Code 6846 (2000).

3.  Clear and unmistakable error is not shown in a rating 
decision denying service connection for a lung condition.  38 
C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.


The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his impotence 
disability.  Similarly, the veteran was advised of the 
criteria for establishing an effective date earlier than May 
1999 for a 60 percent disability evaluation for his service-
connected sarcoidosis.  The RO has found the claims to be 
well grounded, obtained all available medical records 
pertinent to the claims and provided the veteran with VA 
examinations to determine the severity of the disabilities.  
There is no outstanding evidence or information which should 
be obtained.  In sum, the facts relevant to this claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the relevant service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities 
currently under appellate consideration.

In December 1991, the veteran filed a claim for service 
connection for a lung condition.  He reported that he had 
received treatment for sarcoidosis in 1986 through the 
Columbia VA Medical Center (VAMC).


Medical records from the Columbia VAMC dated from February to 
March 1990 include a February 1990 medical certificate 
indicating that the veteran had been diagnosed as having 
sarcoidosis in 1986.  The veteran left the facility the next 
day and did not report for an appointment that had been 
scheduled in April 1990. 

By a rating action dated in February 1992, service connection 
for a lung condition was denied.  In-service and post-service 
medical history was discussed.  The RO determined there was 
no medical evidence that established an etiological 
relationship between the symptoms the veteran experienced 
during his active service and lung disability, to include 
sarcoidosis, which was diagnosed 13 years post-service.  
Notice of the decision was given to the veteran in February 
1992.

In April 1998, the veteran filed a claim for service 
connection for prostatitis.  He stated a prostate problem was 
identified during his active service.

The veteran filed a claim for service connection for 
sarcoidosis in a statement received on June 8, 1998.  He 
maintained that abnormal findings were noted on a chest x-ray 
taken in-service.  He said he had been suffering from chronic 
respiratory problems from the date of his discharge.  He 
reported that sarcoidosis was eventually diagnosed in 1986.  

By a rating action dated in June 1998, the claims for service 
connection for prostatitis and sarcoidosis were denied.  The 
RO held there was no medical evidence linking either 
condition to the veteran's active service.  The veteran 
appealed this determination.

Medical records from the Columbia VAMC dated from June 1997 
to July 1998 reflect that the veteran received routine 
evaluations and treatment for, but not limited to, 
sarcoidosis.  A treatment note dated in January 1998 showed 
that the veteran was placed on a 10-day course of taking 20 
mg of Prednisone a day in order to control symptoms related 
to his sarcoidosis.  The dosage was increased to 40 mg per 
day in February 1998 due continued complaints of intermittent 
of hemoptysis and dyspnea on exercise.  As the veteran 
experienced a decrease in his episodes of hemoptysis, the 
dosage was reduced to 20 mg per day in March 1998.  

In April 1998, the veteran was seen for complaints of a two-
day history of hemoptysis.  He said he was coughing up five 
to six mouthfuls of blood mixed mucous and some greenish-
yellow material.  A chest x-ray, which was compared with one 
taken in January 1998, revealed extensive bilateral pulmonary 
consolidation without any interval change.  The veteran's 
dosage of Prednisone was increased to 40 mg per day.  He 
continued on this regimen until June 1998.  At that time, the 
veteran indicated that there had been a resolution of his 
hemoptysis.  The dosage of Prednisone was decreased to 20 mg 
a day.

The veteran was afforded a VA genitourinary examination in 
August 1998.  He complained of mild urinary symptoms 
including intermittent stream with some dysuria.  He gave a 
history of prostatitis.  He denied any significant sexual 
dysfunction.  His penis was of good size and was within 
normal limits.  His prostate was not enlarged and was non-
tender.  

In December 1998, the veteran was afforded a VA pulmonary 
examination.  He gave a long-standing history of sarcoidosis 
since 1985.  He complained of dyspnea at rest and with 
exertion.  He also complained of chronic flash recurrent 
hemoptysis.  Following a physical evaluation and extensive 
review of the claims folder, the examiner opined that the 
hilar fullness noted on chest x-ray in 1972 was secondary to 
pre-clinical sign of sarcoidosis.

A second VA genitourinary examination was conducted in 
January 1999.  The veteran presented symptoms of increased 
urinary frequency, dysuria, backache, and a large and tender 
prostate.  He reported that he had been diagnosed as having 
prostatitis in service and had received recurrent treatment 
for prostatitis since that time.  He experienced difficulty 
in obtaining and maintaining an erection, and it was rare 
when he was able to penetrate the vagina.  Objectively, the 
prostate was enlarged and tender.  His penis was non-
deformed.  The diagnoses were chronic prostatitis and 
impotence.

The RO granted service connection for prostatitis in February 
1999.  A 20 percent disability rating was assigned.  Service 
connection for sarcoidosis was also granted in this decision.  
A 30 percent disability evaluation was assigned for the 
veteran's sarcoidosis from June 1998.  The RO stated that a 
higher evaluation of 60 percent was not warranted unless 
there was pulmonary involvement requiring systemic high dose 
corticosteroids for control.  The RO indicated that the 
effective date of entitlement was the date of the reopened 
claim.  Notice of the decision was mailed to the veteran in 
February 1999.

In March 1999, the veteran's representative stated that the 
February 1999 rating action satisfied the appeals for service 
connection for prostatitis and sarcoidosis.  He indicated 
that there were no longer any issues currently on appeal.

The veteran filed a claim for service connection for 
impotency in March 1999.  He asserted that there a direct 
etiological relationship between his service-connected 
prostate condition and his diagnosed impotency.  

In April 1999, the veteran was afforded another VA 
genitourinary examination.  His history of treatment for 
prostatitis was discussed.  He reported that he had noticed a 
change his in sexual function approximately 10 years ago.  He 
said his problem had started with a difficulty in sustaining 
erections and was now manifested by difficulty obtaining an 
erection.  When he was able to obtain an erection, he 
complained that he was rarely able to complete vaginal 
penetration with losing his erection.  Following a review of 
the record, the veteran was diagnosed as having impotence 
secondary to prostatitis.

In May 1999, service connection for impotence was granted.  A 
noncompensable evaluation was assigned from March 1999.  The 
RO stated that a higher evaluation was not warranted because 
there was no evidence of penile deformity with loss of 
erectile power.

In a statement received in May 1999, the veteran's 
representative asked that the RO reconsider the evaluation 
assigned for sarcoidosis.  He said the veteran had been using 
a high level of steroids (Prednisone) to control the symptoms 
of his sarcoidosis for the past two years.  He asserted that 
the evidence of record supported a 60 percent disability 
rating under Diagnostic Code 6846 from June 1998.  

Outpatient treatment records from the Columbia VAMC dated 
from July 1998 to June 1999 were associated with the claims 
folder.  Those records showed that the veteran's prescription 
for Prednisone was increased to 30 mg a day in January 1999, 
decreased to 20 mg a day in April 1999, and returned to 30 mg 
a day in May 1999.  

In June 1999, the veteran's representative requested that the 
RO's February 1992 rating decision be reviewed for clear and 
unmistakable error for not granting service connection for 
sarcoidosis.  He asserted that the RO failed in its duty 
assist by not scheduling the veteran for a VA examination to 
determine the etiology of his sarcoidosis.  He argued that 
the evidence of record showed that service connection would 
have been granted, if he had been given the appropriate VA 
examination.  He said that the RO gave improper weight to the 
veteran's failure to report for requested chest x-rays.  

In July 1999, the RO determined that there had been no clear 
and unmistakable error of the February 1992 rating decision 
that denied service connection for a lung condition.  The RO 
said the decision was properly based on the available 
evidence of record at the time and rules then in effect.  The 
RO stated that none of the criteria for finding clear and 
unmistakable error in a final decision had been presented.

The veteran was afforded a VA respiratory and genitourinary 
examination in September 1999.  He complained of a productive 
cough of white sputum as well as hemoptysis for the past 
three years.  He said he became dyspneic at 50 feet.  The 
veteran reported using an albuterol metered dose inhaler and 
being on 30 to 35 mg of Prednisone per day to control the 
hemoptysis.  He indicated that he had been unable to achieve 
an erection for the past eight to nine months.  He denied any 
trauma or surgery affecting his penis and testicles.  The 
veteran's lungs were clear to auscultation bilaterally.  
There was a right ventricular heave.  There was no left 
ventricular heave.  He had a circumcised penis.  His testes 
were descended bilaterally and were of normal size and 
consistency.  The epididymis and spermatic cord were normal.  
The diagnoses were, in pertinent part, cystic sarcoidosis and 
impotence.

By a rating action dated in October 1999, the 30 percent 
disability evaluation assigned for sarcoidosis was increased 
to 60 percent, from May 25, 1999.  The RO indicated that a 60 
percent rating was assigned for sarcoidosis with pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  The veteran was noted to be 
taking 30 to 35 mg Prednisone a day to control hemoptysis.

In a statement received in December 2000, the veteran 
submitted additional argument with regard to his contention 
that the February 1992 rating action was subject to clear and 
unmistakable error.  He said the RO failed obtain and 
consider medical evidence from the Columbia VAMC and McLeod 
Medical Center.  He stated this evidence showed that he had 
been diagnosed as having sarcoidosis in 1986.

Medical records from the Columbia VAMC dated from June to 
July 1986 and from McLeod Medical Center dated in December 
1986 to December 1996 were associated with the claims folder.  
Of note, a discharge summary from Columbia VAMC indicated 
that he was admitted for complaints of left flank pain as 
well pain in his mid-back between the scapula.  He said the 
pain had been present for the past seven to eight months and 
had recently worsened.  He denied any other constitutional 
symptoms.  Following a fiberoptic bronchoscopy with biopsy, 
the veteran was diagnosed as having sarcoidosis.  The records 
from McLeod Medical Center revealed that the veteran was seen 
on a sporadic basis for complaints related to his 
sarcoidosis.  None of the records contained any findings that 
linked the veteran's sarcoidosis to his active service.

II.  Analysis

A.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data  required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's  ordinary activity. 

1.  Impotence

The veteran's service-connected impotence is currently 
assigned a noncompensable disability evaluation under 
Diagnostic Code 7522, penis, deformity, with loss of erectile 
power.  In rating a disability that is not listed in the 
Ratings Schedule, such as impotency, it is permissible to 
rate that disability under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  Penile deformity, with loss of 
erectile power, because it frequently involves impotence, 
appears to be the disability listed in the Ratings Schedule 
that is most closely analogous to the service-connected 
disability.  

Diagnostic Code 7522 provides for an assignment of a 20 
percent disability evaluation based on the presence of penile 
deformity coupled with loss of erectile power.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, one 
will be assigned when the required residuals are not shown. 
38 C.F.R. § 4.31 (2000).

The Board has examined the evidence and concludes that a 20 
percent evaluation is not warranted for the veteran's 
service-connected impotency.  The report of the January 1999 
VA examination specifically indicated that the veteran's 
penis was not deformed.  Further, as pointed out above, 
disability ratings are to compensate for impairment of 
earning capacity.  It is not shown here that there is any 
such impairment.  There are no complaints of pain causing 
time missed from work, or other indicia that a compensable 
rating is warranted.

Therefore, the Board must conclude that the veteran's 
impotence disability does not warrant a compensable 
evaluation under the schedular criteria.  The Board has 
considered application of the benefit-of-the-doubt doctrine 
with respect to this matter, but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence weighs 
against the veteran's claim.  In so deciding, consideration 
has been given to assigning staged ratings; however, at no 
time during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating. Fenderson v. West, 12 Vet.App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his impotence disability.  In addition, 
the manifestations of the disability are those contemplated 
by the schedular criteria.  There is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.

2.  Sarcoidosis

The veteran is currently receiving a 60 percent disability 
evaluation for sarcoidosis under Diagnostic Code 6846.  A 30 
percent disability rating is in effect from June 8, 1998, to 
May 24, 1999.  The veteran argues that the 60 percent rating 
should have been made effective to June 8, 1998.

Under Diagnostic Code 6846, a 100 percent rating for 
sarcoidosis requires cor pulmonale, or; cardiac involvement 
with congestive heart failure, or; progressive pulmonary 
disease with fever, night sweats and weight loss despite 
treatment.  A 60 percent rating is for pulmonary involvement 
in cases requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 30 percent rating requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.

As discussed above, the RO assigned a 60 percent disability 
evaluation for sarcoidosis in October 1999 based on the fact 
that the veteran was on Prednisone 30 to 35 mg daily to 
control his hemoptysis.  The veteran's need to take 
Prednisone in order to control his hemoptysis has remained 
constant throughout the course of his appeal.  The record 
shows that the veteran was on 40 mg of Prednisone a day when 
he filed his claim for compensation on June 8, 1998.  
Although the Prednisone dosage may have been reduced from 
40mg to 20mg per day in June 1998 (and again briefly reduced 
in April 1999) in an attempt to wean the vet off Prednisone, 
that reduction lasted only a few months, apparently because 
the lower dose was ineffective in controlling the 
manifestations of his sarcoidosis.  Although the vet may have 
been prescribed a lower dose for those few months, it is 
apparent that a higher dose was "required," as contemplated 
by Diagnostic Code 6846.  Resolving all doubt in the vet's 
favor, the Board finds that the criteria for a 60 rating have 
been met continuously since June 8, 1998.

B.  Clear and Unmistakable Error

As discussed above, the veteran was notified of the February 
1992 rating decision that denied service connection for a 
lung condition and he did not file a notice of disagreement 
within one year of being notified.  If a veteran fails to 
appeal a RO decision that is final, there are two statutory 
exceptions to this finality:  (1) The Secretary must reopen 
the claim if new and material evidence regarding the claim is 
presented, see 38 U.S.C.A. § 5108, and (2) a decision is 
subject to revision for clear and unmistakable error.  See 38 
U.S.C.A. § 5109A.  With regard to the latter, the decision of 
a duly constituted rating agency or other agency of original 
jurisdiction on which an action was predicated will be final 
and binding on all field offices of Department of Veterans 
Affairs as to conclusions based on the evidence on file at 
that time, and will not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R.  § 3.105.  
This rule is codified at 38 C.F.R. § 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet.App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc)).  See also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell, supra), 
cert. denied, 120 S. Ct. 405 (1999).

Also, in order to raise a reasonable claim of clear and 
unmistakable error, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error ... that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. at 
44.  In addition, VA's breach of a duty to assist cannot form 
the basis for a claim of clear and unmistakable error.  
Shockley v. West, 11 Vet. App. 208 (1998); Hazan v. Gober, 10 
Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. App. 412 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In determining whether the February 1992 rating decision 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  As set forth above, a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
See Russell.  The Board cannot resort to the benefit of 
hindsight to evaluate whether clear and unmistakable error 
existed in the RO's action in 1992.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. 
§ 1110.  Regulations further provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In essence, the veteran argues that the RO should have 
afforded him a VA respiratory examination prior to rendering 
the February 1992 rating decision.  He asserts that the 
failure to schedule a VA examination for the purpose of 
determining the etiology of his diagnosed sarcoidosis was a 
breach of VA's duty to assist him in the development of his 
claim.  He also contends that the RO erred in the way the 
evidence.  He said it was improper of the RO to deny his 
claim for service connection based on his apparent failure to 
complete additional testing.  Review of the record reveals 
that there was no medical evidence of record at that time 
linking the veteran's sarcoidosis to any respiratory symptoms 
he experienced in service.  The RO conclusion at that time 
that there was no medical nexus linking his sarcoidosis to 
his active service is supportable.  In any event, a claim of 
clear and unmistakable error on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence never rises to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 44. 

The veteran has also argued that medical records from the 
Columbia VAMC and McLeod Medical Center dated in 1986 showed 
that he had been diagnosed as having sarcoidosis at that 
time, and that those records should have been obtained in the 
proper development of his claim.  In this regard, at the time 
the veteran filed his claim for compensation in 1991, there 
was no evidence the he had been treated for sarcoidosis at 
McLeod.  Further, while the veteran did reference his 
treatment through the Columbia VAMC in 1986, the Board notes 
that those records cannot be deemed to have been 
constructively of record in February 1992.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (Bell sets forth the 
constructive-notice doctrine, whereby VA is charged with 
constructive notice of VA-generated documents that could 
reasonably be expected to be a part of the record, even where 
they were not actually before the adjudicating body.)  
However, the Court has held that the constructive notice rule 
articulated in Bell does not have retroactive application for 
adjudications occurring prior to entry of Bell in July 1992.  
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); see also 
VAOPGCPREC 12-95.  In other words, there is no contention, 
and no evidence to show, that the proper regulations and the 
facts as they were known at the time were not before the RO 
in February 1992 when it denied service connection for 
sarcoidosis.  

Finally, as noted above, the Court clearly held in Shockley 
v. West that VA's breach of a duty to assist cannot form the 
basis for a claim of clear and unmistakable error.  The 
veteran's contention on this point must fail.

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
created a third exception to the finality rule.  The Federal 
Circuit held that an earlier decision is non-final if it 
involves a breach of the RO's duty under 38 U.S.C.A. 
§ 5107(a) to assist a claimant in developing the facts 
pertinent to the claim.  The veteran in the instant case 
appears to have argued this exception.  He asserts that the 
RO's failure to afford him a VA examination violated its duty 
to assist.  This was essentially the same argument that was 
recently posited in Cook v. Principi, No. 00-7171 (Fed. Cir. 
July 20, 2001).

However, in Cook, the Federal Circuit found that Hayre was an 
extremely narrow decision, and that its holding was limited 
to a fact pattern where the RO breached its duty to assist 
when it failed to obtain pertinent service medical records 
that were specifically requested by the veteran and failed to 
provide the veteran with notice explaining the deficiency.  
The Federal Circuit determined that Hayre did not decide any 
issue involving the RO's obligation to give the veteran a 
medical examination or the contents of an adequate 
examination.  In fact, the Federal Circuit specifically held 
that Hayre did not establish that the RO's failure to give to 
the veteran an additional medical examination violated its 
duty to assist and render an earlier rating decision non-
final.  Therefore, any argument that the February 1992 
decision was not final because the RO breached its duty 
assist by not affording him a VA examination must fail.

The Board notes that the record reflects that the veteran has 
been informed of the controlling laws and regulations 
pertaining to clear and unmistakable error claims.  As 
discussed above, the pertinent facts are not in dispute and 
the law is dispositive.  There is no additional information 
or evidence which could be obtained to substantiate the 
veteran's claim.  Therefore, there is no further action to be 
undertaken to comply with the provisions of the VCAA.


ORDER

Entitlement to a compensable (increased) evaluation for 
service-connected impotency, on appeal from the initial 
evaluation, is denied.

Entitlement to a 60 percent disability rating for sarcoidosis 
as of June 8, 1998, is granted, subject to the criteria 
applicable to the payment of monetary benefits. 

As clear and unmistakable error has not been found in the 
February 1992 rating decision which denied service connection 
for a lung condition, the benefit sought on appeal is denied.



REMAND

The veteran contends that service connection for hypertension 
is warranted.  He asserts that his hypertension was caused by 
his service-connected prostatitis and sarcoidosis.  
Alternatively, he maintains that the Prednisone that he takes 
to control his sarcoidosis has caused his hypertension.  

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In June 1999, the veteran was afforded a VA cardiology 
examination for the purpose of determining the etiology of 
his hypertension.  A physical examination was conducted and 
the record was reviewed.  The examiner concluded that the 
veteran clearly had hypertension, but that it was extremely 
unlikely that his hypertension was secondary to either 
sarcoidosis or his prostatitis.  No opinion was given as to 
whether there was an etiological relationship between the 
veteran's hypertension and his use of Prednisone to control 
the symptoms of his sarcoidosis. 

The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  The veteran should therefore be 
provided a VA examination to determine the nature and 
etiology of his diagnosed hypertension.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Finally, by a rating action dated in October 1999, the RO 
denied the veteran's claim for special monthly compensation 
for loss of use of a creative organ.  The veteran filed a 
notice of disagreement with this decision in March 2000.  
Rather than being issued a Statement of the Case (SOC) that 
addressed the issue of special monthly compensation for loss 
of use of a creative organ, the veteran was furnished a 
Supplemental Statement of the Case (SSOC) in September 2000 
that, in discussing the veteran's entitlement to an increased 
evaluation for impotence, merely indicated that the clinical 
evidence did not show loss of use of a creative organ.  The 
SSOC did not contain any of the laws and regulations 
pertaining to entitlement to special monthly compensation for 
loss of use of a creative organ.  The veteran is owed a 
proper SOC on the issue of entitlement to special monthly 
compensation for loss of a creative organ so that he may 
properly perfect an appeal if he continues to take issue with 
this claim.  38 U.S.C.A. § 7105 (West 1991 & West Supp. 
2001); 38 C.F.R. § 19.29 (2000); see also Manlincon v. West, 
12 Vet.App. 238 (1999).

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to special monthly 
compensation for loss of use of a 
creative organ.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal with respect to the October 1999 
rating decision.  If the veteran 
thereafter submits a timely substantive 
appeal with respect to this issue, the RO 
should undertake any other indicated 
development.

2.  The RO should advise the veteran that 
he may submit additional medical evidence 
which would help to establish an 
etiological relationship between his 
current hypertensive disorder and the 
Prednisone that he takes to control the 
symptoms of his service-connected 
sarcoidosis.

3.  The RO should request that the 
veteran submit the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA medical 
care providers who might possess 
additional records pertinent to his 
claim.  After securing any necessary 
releases, the RO should attempt to obtain 
a copy of all indicated records and 
permanently associate them with the 
claims file.  

4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA cardiology examination.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the 
cardiologist, and a notation to the 
effect that this record review took place 
should be included in the examination 
report.  All necessary testing should be 
conducted, and noted.  Based upon the 
examination results and a review of the 
claims folder, the examiner should 
provide as to whether it is at least as 
likely as not that the veteran's 
hypertensive disorder was caused or 
chronically worsened by the Prednisone 
that he takes to control his sarcoidosis.  
If the examiner believes that the 
hypertension was aggravated by the 
veteran's use of this medication, the 
examiner should attempt to identify the 
extent of disability due to aggravation.  
The rationale for all opinions expressed 
must also be provided.

6.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist requirements of the VCAA.  

8.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand, the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



